Citation Nr: 0419574	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  96-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, on a 
direct basis and as secondary to in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1964 to 
August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1988 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a skin disorder characterized as dermatitis.  


REMAND

In February 2001, the Board remanded the veteran's service 
connection claim to the RO for further evidentiary 
development, to include a VA examination to determine the 
nature and etiology of any current skin disorder.  
Specifically, the Board asked that the examiner who conducted 
the evaluation provide an opinion as to whether it is at 
least as likely as not that any current skin disorder is 
causally related to the veteran's military service, including 
the claimed exposure to Agent Orange.  

In November 2003, the veteran underwent a VA skin diseases 
(other than scars) examination.  The examiner provided 
impressions of eczema by history as well as stasis dermatitis 
and expressed his opinion that these dermatological disorders 
are not secondary to Agent Orange exposure.  Significantly, 
however, the examiner did not, as the Board had requested in 
the February 2001 remand, express an opinion as to whether it 
is at least as likely as not that any skin disorder found on 
examination is causally related to the veteran's military 
service (on a direct basis and other than as a result of 
in-service exposure to Agent Orange).  Another remand is 
necessary, therefore, to accord the RO an opportunity to 
procure such a medical opinion.  

The service medical records reflect that the veteran was 
treated on two occasions for a rash on his right forearm.  
This condition was characterized as dermatitis in December 
1985 and as eczema in December 1986.  At the retirement 
examination conducted in August 1987, the veteran reported 
that he had previously experienced, or was experiencing at 
the time, skin diseases.  In particular, the examiner noted 
that the veteran had been treated for recurrent dermatitis of 
his scalp and both forearms in December 1985.  The retirement 
examination demonstrated that the veteran's skin was normal.  
Relevant post-service medical reports reflect treatment for, 
and evaluation of, a dermatological disorder variously 
diagnosed as folliculitis, dermatitis, eczema (by history), 
and stasis dermatitis between March 1988 and November 2003.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should refer the veteran's 
claims folder and a copy of this Remand 
to the examiner who conducted the VA skin 
diseases (other than scars) examination 
in November 2003, if he is available.  
Upon review of the file, the examiner 
should express an opinion as to whether 
it is more likely, less likely or as 
likely as not any current skin disability 
is related to the veteran's active 
military duty.  A complete explanation 
for any conclusions reached would be 
helpful in adjudicating the claim.  The 
examiner should reconcile any opinion 
with the service medical records, 
including the December 1985 and 1986 
treatment records and the separation 
examination report.

If this examiner is not available, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be accorded another VA 
dermatological examination to determine 
the nature, extent, and etiology of any 
skin disorder shown on evaluation.  

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a skin disorder, 
on a direct basis and as secondary to 
in-service exposure to herbicides.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



